Citation Nr: 1028839	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether the overpayment in the amount of $5,203.00 was 
properly created.

2.  Entitlement to a waiver of recovery of an overpayment in the 
amount of $5,203.00.

(In accordance with BVA Directive 8430 (May 17, 1999), the 
Veteran's applications to reopen claims of secondary service 
connection for supraventricular tachycardia, hypertension, and 
left and right upper extremity peripheral neuropathy as well as 
his claims of secondary service connection for sleep apnea, 
pulmonary disease, benign prostatic hypertrophy, kidney disease, 
and left and right lower extremity peripheral vascular disease 
will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in North Little Rock, Arkansas.  In 
April 2010, the Veteran and his wife testified at a video hearing 
before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record on appeal reveals a statement from the 
Veteran that, while not appearing in chronological order in the 
claims files is nonetheless date stamped received by the RO in 
June 2008, which acts as a timely notice of disagreement (NOD) 
with the RO's April 2008 decision.  38 C.F.R. § 20.201 (2009); 
Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) 
(holding that "under § 20.201, a valid NOD must contain 'terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.'").  However, a 
statement of the case addressing these issues has not been issued 
by the RO.  38 C.F.R. §§ 19.29, 19.30 (2009).  

Since the United States Court of Appeals for Veterans Claims 
(Court) has indicated that referral to the RO of issues with 
which the Veteran disagrees does not suffice, see Manlincon v. 
West, 12 Vet. App. 238 (1999), a remand is required.  

Consequently, this case is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should issue a statement of the 
case.  If, and only if, the Veteran files a 
timely substantive appeal as to either of 
these issues, should that issue be returned 
for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

